Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Applicant’s abstract amendments, claim amendments and arguments, filed 19 November 2020 are acknowledged. 
Claims 15-38 are pending. 
Claims 25-38 are new
Claims 1-14 are cancelled
Claim 16 is amended.
Claims 15-24 are withdrawn. 
Claims 25-38 are under consideration.

Examination on the merits is extended to the extent of the following species:
Number of hair treatment compositions in kit: 3- (i.e. a shampoo, conditioner & an enhancing composition);
Types of Hair Treatments: A shampoo, conditioner & an enhancing composition;
At least one amino acid or amino sulfonic acid, and/or salt thereof: taurine;
At least one non-polymeric mono, di, or tricarboxylic acid, and/or salt and where included: citric acid in shampoo & conditioner;
A second non-polymeric mono, di, or tricarboxylic acid, and/or salt thereof and the hair treatment composition(s) that include it: maleic acid, included in the enhancing composition;
-and-
F. 	At least one surfactant & hair treatment composition(s) that include it: sodium laureth sulfate-in the shampoo; behentrimonium chloride in conditioner.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2020, 28 October 2020, 14 January 2021 and 26 October 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to Applicant submitting an amended abstract. 
The objection to claims 1-14 are withdrawn due to cancellation of the claims.
The rejection of claims 1 -14 under 35 USC 103(a) are withdrawn due to cancellation of the claims.

New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the tricarboxylic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may wish to consider whether an amendment to recite “wherein the at least one first carboxylic acid is chosen from citric acid or salts thereof” would obviate the rejection.  
Claims 31 and 32 are rejected because they depend from indefinite claim 30.

Claim 37 ultimately depends from claim 25. Claim 25 recites “at least one alkanolamine …” which encompasses multiple alkanolamines. However, claim 37 recites “the alkanolamine chosen from monoethanolamine…” thereby it is unclear whether one, more than one, or all the alkanolamines are “chosen from monoethanolamine…” Applicant may wish to consider whether an amendment reciting “wherein the at least one alkanolamine is chosen from ...” would obviate the rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pressly (US 2015/0328102; previously cited), Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set (03/26/2016; previously cited), Mathews (US 4,793,992; previously cited) and Brautigam (US 8,642,021; previously cited).
Claim Interpretation:  The specification does not define the term “kit”.  “Kit” is interpreted by its plain meaning of a collection of articles usually for personal use” (Merriam Webster).

With regard to claims 15, 33-36, and the elected species, Pressly teaches formulations, kits, and methods for rebuilding the disulfide bonds found in keratin of hair (abstract). Pressly teaches suitable formulations for his invention include shampoos, conditioners and the like 
However, Pressly does not teach the shampoo comprises at least 0.5 wt.% of at least one amino acid that is taurine, at least 0.5 wt.% citric acid (i.e. the first non-polymeric, mono, di, or tricarboxylic acid), optionally one or more anionic surfactants which is sodium laureth sulfate, and water; and that the conditioner comprises at least 0.5 wt.% of at least one amino acid that is taurine, at least 0.5 wt.% of the first non-polymeric, mono, di, or tricarboxylic acid which is citric acid and/or a salt thereof and one or more cationic surfactants which is behentrimonium chloride; and water.
In the same field of invention, Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set teaches a shampoo and conditioner which protects hair from dryness and friction (pg. 1). The shampoo comprises sodium laureth sulfate (i.e. elected species of anionic surfactant), taurine (i.e. elected species of amino acid), hydrolyzed oat grass protein, citric acid, and water (pg. 1).  The conditioner comprises citric acid, steartrimonium chloride and water (pg. 1).
Mathews teaches the cosmetics industry has used products containing hydrolyzed proteins for conditioning of hair and skin (col. 1, ll. 5-10). Mathews teaches the substantivity of a given hydrolyzed protein fraction to keratinous tissue is enhanced by forming a low molecular weight "charge bridge" between the keratin proteins and the protein ingredients in a hair or skin conditioning composition (col. 3, ll. 1-15). Mathews teaches this enhanced binding is preferably mediated by taurine (col. 3, ll. 1-15). Mathews teaches a composition comprising taurine in the range of from 1 to 5% by weight and an approximately equimolar proportion of hydrolyzed proteins having an average molecular weight in the range of from 500 to 2,000 in a composition ).  Mathews teaches it is particularly preferred to employ at least 1 % taurine in the composition for significant enhancement of protein binding to hair to improve its luster and texture (col. 3, ll. 40-50). Mathews warns it becomes prohibitively expensive to employ more than about 10% by weight zwitterion (col. 3, ll. 40-50). Mathews teaches the compositions are preferably water based, containing of from about 50 to 85% water and ethyl or isopropyl alcohol may also be included in such a composition in the range of from 5 to 30% by weight (col. 4, ll. 25-30). Mathews teaches taurine may also be useful in reforming or reducing lotions employed in permanent waving of hair (col. 5, ll. 30-40). Mathews teaches wave lotions (as well as various bleaches, tints, and the like) are alkaline and often have a pH of from 8 to 10 (col. 5, ll. 30-40). Mathews explains hair absorbs alkaline materials and may look "dried out" (col. 5, ll. 35-40). Mathews teaches the alkali causes hair to swell and the cuticle to stand erect making the hair rough and dull looking (col. 5, ll. 35-40).  Mathews teaches the introduction of taurine in a permanent wave lotion, for example, improves the appearance of the hair without changing the resilience or "crispiness" valued by hairdressers (col. 5, ll. 40-50). The hair treated with such a composition does not look as dried out as usual alkaline processed hair and it retains good resilience (col. 5, ll. 40-50). Mathews also teaches the use of zwitterions (i.e. taurine) and hydrolyzed proteins may be adapted for use in a variety of pastes, creams, gels, lotions, soaps, shampoos, conditioners, rinses and the like (col. 6, ll. 10-20). Mathews teaches a light hair texturizer comprising hydrolyzed animal protein, tween surfactant, 1.0% citric acid and 1% taurine (col. 5, ll. 5-15). Mathews teaches it is understood that this invention may be practiced otherwise than as specifically described (col. 6, ll. 10-20).
In the same field of invention, Brautigam teaches a hair conditioner which improves hair properties such as smoothness, elasticity, volume, body and shine (title and abstract). Brautigam 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to adjust the amount of taurine, hydrolyzed protein and citric acid in the shampoo of Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set to be at least 1% to about 10% taurine, about 0.1% to about 5% hydrolyzed protein and about 0.1% to about 5% citric acid and in the conditioner adjust the amount of citric acid in the conditioner to be about 0.1% to about 5% by weight and add 0.01-7.5% by weight behenyl trimethyl ammonium chloride, at least 1% to about 10% taurine, and about 0.1% to about 5% hydrolyzed protein as suggested by the combined teachings of Pressly, Mathews and Brautigam and substituting Pressly’s hydrating shampoo and conditioner with the shampoo and conditioner suggested by the combined teachings of Pressley, Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set, Mathews and Brautigam because “Pressly… and Brautigam” are directed to compositions which improve hair quality including hair appearance, sheen, and feel. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to improve the conditioning, preservative and buffering properties of the shampoo used in Pressly’s invention through inclusion and/or adjustment of the amount of taurine, hydrolyzed protein and citric acid the in the shampoo and improving the conditioning, preservative, and buffering properties of the conditioner by inclusion and/or adjustment of behenyl trimethyl- ammonium chloride, taurine, hydrolyzed protein and citric acid in the conditioner.
Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set, Mathews and Brautigam suggest these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues new claim 25 requires alkanolamine to be present in the enhancing composition while Pressly teaches inclusion monoethanolamine as an alkalizing agent in a normal hair coloring procedure (reply, pg.12). Applicant argues the monoethanolamine is kept separate from Pressly’s active agent formulations (reply, pg. 12). 
This is not persuasive. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). In the instant case, Pressley teaches the active agent formulation may be applied simultaneously with the hair coloring formulation [0125]. For example, the active agent formulation may be mixed with the hair coloring treatment and the mixture, containing both the active agent and the hair coloring treatment, may be applied to the hair [0125]. Thereby, Pressley implicitly teaches inclusion of monoethanolamine in the Example 1 & 3 hair coloring and highlighting formulations.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/LORI K MATTISON/            Examiner, Art Unit 1619                   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619